

116 HR 3332 IH: To amend title XVIII of the Social Security Act to provide coverage for wigs as durable medical equipment under the Medicare program, and for other purposes.
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3332IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. McGovern (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide coverage for wigs as durable medical
			 equipment under the Medicare program, and for other purposes.
	
 1.Providing coverage for wigs as durable medical equipment under the Medicare programSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by adding at the end the following new sentence: Such term also includes cranial prostheses furnished to an individual, but only where the dermatologist, oncologist, or attending physician of the individual certifies in writing the medical necessity of such prostheses as part of a proposed course of rehabilitative treatment..
		